977 F.2d 571
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re:  S. Franklin BURFORD, Debtor.S. Franklin BURFORD, Plaintiff-Appellant,v.Michael L. BRAY, Defendant-Appellee.In re:  S. Franklin BURFORD, Debtor.S. Franklin BURFORD, Plaintiff-Appellant,v.Michael L. BRAY, Defendant-Appellee.
Nos. 91-1416, 91-1430.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 19, 1992Decided:  October 20, 1992

Appeals from the United States District Court for the Northern District of West Virginia, at Elkins.  Robert R. Merhige, Jr., Senior District Judge.  (CA-88-102-E, BK-88-364-C-T)
S. Franklin Burford, Elkins, West Virginia, for Appellant.
Michael L. Bray, STEPTOE & JOHNSON, Clarksburg, West Virginia, for Appellee.
N.D.W.Va.
AFFIRMED.
Before ERVIN, Chief Judge, and HALL and PHILLIPS, Circuit Judges.
PER CURIAM:

OPINION

1
These consolidated appeals involve two orders of the district court.  We granted the appellee's motion to have both cases submitted for decision on the briefs, without oral argument.  Our consideration of the record, and the district court's opinions in these cases has revealed that these appeals are without merit.  Accordingly, we affirm each of these orders on the reasoning of the district court.  In re Burford, debtor:  Burford v. Bray, No. CA-88-102-E (N.D.W. Va.  November 22, 1990).